IN TI-[E SUPR.EME COURT OF THE STATE OF DELAWARE

JUNTOR TI-IELEMARQUE, §
§
Defendant Below- § No. 225, 2015
Appellant, §
§
v. § Court Below-Superior Court
§ of the State of Delaware,
STATE OF DELAWAR.E, §
§ Cr. ID 1409001473
Plaintiff Below- §
Appellee. §

Submitted: December 2, 2015
Decided: February ll, 2016

Before VALIHURA, VAUGHN, and SEITZ, Justices.

ORDER

This ll"‘ day of February 2016, upon consideration of the appellant's
Supreme Court Rule 26(c) brief, his attomey’s motion to withdraw, and the
State's response thereto, it appears to the Court that:

(l) A Superior Court jury convicted the defendant-appellant, Junior
Thelemarque, of Assault in the Second Degree. The Superior Court
sentenced Thelemarque to eight years at Level V incarceration, to be

suspended after serving three years in prison for two years at Level III
probation This is Thelemarque’s direct appeal.
(2) Thelemarque's counsel on appeal has filed a brief and a motion

to withdraw under Rule 26(¢). Thelemarque's counsel asserts that, based

upon a complete and careful examination of the record, there are no arguably
appealable issues. By letter, Thelemarque's attomey informed him of the
provisions of Rule 26(c) and provided Thelemarque with a copy of the
motion to withdraw and the accompanying brief`. Thelemarque also was
informed of his right to supplement his attomey's presentation
Thelemarque has raised several issues for this Court's consideration. The
State has responded to Thelemarque’s arguments, as well as to the position
taken by Thelemarque‘s counsel, and has moved to affirm the Superior
Court's judgment.

(3) The testimony at trial fairly reflects the following events. On
the evening of September l, 2014, Esmeralda Sanchez, who was 34 weeks
pregnant, asked her aunt to drive her to the hospital because she was
experiencing abdominal cramping. At Nanticoke Memorial Hospital,
Sanchez told a nurse, who testified at trial, that she and her boyfriend,
Thelemarque, had gotten into an argument over buying clothes for their son
and that Thelemarque had pushed her onto the couch and she had fallen on
the floor. She also reported that Thelemarque had "stomped" on her legs,
had thrown a plastic pitcher at her, and had thrown her phone out of the
house. The nurse took photographs of the bruises she observed on

Sanchez’s legs. Those photographs were admitted at trial.

of this exhibit violated his discovery rights because there was no transcript
of the interview that was made available to him before trial. In overruling
the objection, the Superior Court noted that defense counsel had received an
audio copy of the taped statement and that the taped statement was admitted
into evidence. The prosecutor had told the jury in referring to the State’s
exhibit that their recollection of what Thelemarque said during the interview
was controlling even if it conflicted with the prosecutor’s exhibit. The judge
reiterated to the jury that their recollection of what Thelemarque said during
his interview was controlling over the prosecutor’s recollection or defense
counsel’s recollection. Moreover, Thelemarque does not contend on appeal
that the quotes on the exhibit were inaccurate in any way. Under the
circumstances, we find no merit to Thelemarque’s claim of error.'°

(17) Finally, Thelemarque contends that he was prejudiced by the
Superior Court’s jury instructions, which used the word "guilty" twenty
times but only used the phrase "not guilty" seven times. We review a trial

judge’s charge to the jury by looking at the instructions as a whole to ensure

that the instructions contain a correct statement of the law, are inforrnative,

10 See Spence v. State, __ A.3d _, 2015 WL 7168]59, *7 (Del. Nov. 13, 2015) ("This

Court does not seek to discourage the use of technology in closing arguments to
summarize and highlight relevant evidence for the benefit of thejury. But slides may not
be used to put forward impen'nissible evidence or make improper arguments before the

jwv»").

ll

and are not misleading." Thelemarque does not dispute that the Superior
Court’s instructions were a correct statement of the law. Taken as a whole,
we also find that the charge was informative and was not misleading. We
find no support for Thelemarque’s claim that the instructions were
prejudicial.

(18) This Court has reviewed the record careldlly and has concluded
that Thelemarque’s appeal is wholly without merit and devoid of any
arguably appealable issue. We also are satisfied that Thelemarque’s counsel
has made a conscientious effort to examine the record and the law and has
properly detennined that Thelemarque could not raise a meritorious claim in
this appeal.

NOW, THEREFORE, IT IS ORDERED that the State's motion to
affirm is GRANTED. The judgment of the Superior Court is AFFIRMED.

The motion to withdraw is moot.

 

(4) The hospital reported Sanchez’s complaints to the Delaware
State Police. A police officer, who testified at trial, came to the hospital to
interview Sanchez. Sanchez told the officer that she and Thelemarque had
been arguing about school purchases for their son and that Thelemarque had
taken her cell phone and thrown it outside, breaking it. Sanchez got angry
after Thelemarque threw a step stool at her, which struck her. She then
pushed Thelemarque, who hit her twice and stomped on her stomach with
his foot. She called him several names and Thelemarque responded by
throwing a water pitcher at her, which struck her, In trying to protect
herself, Sanchez fell to the floor, and Thelemarque hit her again and
stomped on her stomach again. Afterwards, Sanchez went to her aunt’s
house to get a ride to the hospital. The officer took photographs of
Sanchez’s injuries while she was in the hospital and also took photographs at
Sanchez’s home the following evening while Sanchez walked him through
what had happened the night before. These photographs also were admitted
into evidence.

(5) Police arrested Thelemarque several days later. He gave a
recorded statement to the police, which was admitted into evidence in
redacted fonn. He admitted that he and Sanchez had argued and that he had

struck her with an open hand after she had struck him. In the taped

statement, Thelemarque indicated that, after he and Sanchez argued, he got
into the shower. While he was showering he heard a loud noise, which he
believed was Sanchez falling down the front steps as she removed some of
his clothing from the house.

(6) The State called Sanchez as a witness at trial. Contrary to the
statements she made at the hospital and to the police officer at her home the
next day, Sanchez stated at trial that she had come home on September l,
2014 to find Thelemarque in bed with another woman whom she did not
lcnow. Sanchez testified that she was angry and went after the woman in an
attempt to throw her out of the house. She and the woman engaged in a
struggle, and the woman assaulted her. She denied that Thelemarque had
struck her and stated that he had simply tried to break up the fight. Sanchez
stated that she was injured when she fell down her front steps as she tried to
throw the woman out of her house. Sanchez stated that she had falsely
accused Thelemarque because she felt angry and betrayed. At the close of
the State’s evidence, Thelemarque moved for ajudgment of acquittal, which
the Superior Court denied. Thelemarque did not present any witnesses or
testify in his own defense. The jury convicted him of second degree assault

but acquitted him of criminal mischief.

(7) Thelemarque has raised the following eight issues in response
to his counsel’s motion to withdraw on appeal: (i) the prosecutor’s
questioning of Sanchez was improper; (ii) the State failed to take
photographs of his defensive Wounds; (iii) the State improperly redacted his
taped statement to exclude his description of the injuries that Sanchez caused
to him; (iv) the Superior Court should have declared a mistrial after the
prosecutor improperly solicited testimony from Sanchez about prior
episodes of abuse; (v) the Superior Court erred in sequestering Sanchez
during the presentation of her prior statements under 11 Del. C. § 3507; (vi)
the State knowingly solicited false information that Thelemarque had
"stomped" Sanchez in the stornach; (vii) the prosecutor’s use of an exhibit
during closing argument, which highlighted certain quotations from
Thelemarque’s taped statement, violated Thelemarque’s discovery rights;
and (viii) the Superior Court’s jury instructions were prejudicial because
they included the word "guilty" twenty times but only used the words "not
guilty" seven times.

(8) The standard and scope of review applicable to the
consideration of a motion to withdraw and an accompanying brief under
Rule 26(c) is twofold: (a) this Court must be satisfied that defense counsel

has made a conscientious examination of the record and the law for arguable

claims; and (b) this Court must conduct its own review of the record and
determine whether the appeal is so totally devoid of at least arguably
appealable issues that it can be decided without an adversary presentation.'
(9) Thelemarque first argues that the prosecutor’s questioning of
Sanchez was improper. Thelemarque asserts that the prosecutor repeatedly
asked Sanchez the same questions to mislead her into changing her answers.
We disagree. Sanchez was a hostile witness whose testimony at trial directly
contradicted statements she gave to both a nurse and a police officer at the
time of the incident As such, the prosecutor was permitted to ask Sanchez
leading questions and to try to elicit more detail from her in an effort to point
out inconsistencies in her trial testimony.z Under the circumstances, we do
not find that the prosecutor’s questioning of Sanchez exceeded the bounds of
reason.
(10) Thelemarque next contends that the State failed to collect
exculpatory evidence when it did not take photographs of the defensive
wounds that he showed to the officer when he gave his taped statement.

Thelemarque did not raise this claim below. Accordingly, we review for

'Penson v. Ohio, 488 U.S. 75, 83 (l988); McC0y v. Court of Appeals of Wisconsin, 486
U.S. 429, 442 (1988); Anders v. California, 386 U.S. 738, 744 (1967).

2 Thomas v. State, 1997 WL 45018, *1 (Del. Jan. 16, 1997) (citing DeI. R. Evid. 6l l(c)).

plain error.3 An error is plain if it is apparent on the face of the record and is
so clearly prejudicial as to jeopardize the integrity of the trial.‘l In this case,
the officer testified that, although Thelemarque claimed to have received
injuries (which Thelemarque described as minor in his taped statement), the
officer did not observe any visible injuries. Under the circumstances, we
find no plain error in the officer’s failure to take photographs of injuries that
were not visible to him.

(l l) Thelemarque next contends that the State erred in redacting his
taped statement to eliminate the statements he made to the interviewing
officer about his injuries. We find no legal or factual support for
Thelemarque’s claim of error because: (a) Thelemarque’s counsel approved
the redactions that the State made from the taped statement; and (b) the
taped statement that was played for the injury, in fact, included
Thelemarque’s description of the injuries he claimed that Sanchez inflicted
upon him.

(l2) Thelemarque next asserts that the Superior Court erred in

failing to declare a mistrial after Sanchez suggested, in response to the

prosecutor’s question, that there were prior incidents of abuse by
Thelemarque. The question asked by the prosecutor was:
And now, a woman that you don’t know had had sex with
your babies’ dad in your bed, knowing your kid’s going to come
home; punched and kicked you. Now, at this point, why say that she

threw this at you rather or why say that he threw that at you rather
than she did?

Sanchez replied: "Once again, I was furious. We’ve been through this
before, just - well, we have a history of it." Defense counsel immediately
objected and requested a mistrial. The trialjudge denied the motion, holding
that the prosecutor had not elicited the comment and that the witness made
the statement without prompting. The judge then instructed the jury to
disregard Sanchez’s comment.

(13) In reviewing the denial of a motion for a mistrial based upon a
witness’s outburst, the Court balances four factors: (i) the nature and
frequency of the outbursts; (ii) whether the outburst created a likelihood that
the jury would be prejudiced; (iii) the closeness of the case; and (iv) the
curative action taken by the judges Applying these factors here, we find no
abuse of the Superior Court’s discretion in denying the motion for a mistrial.
The unsolicited comment occurred only once, and it is not even clear from

the context of the statement if the "history" referred to by Sanchez meant

5 Copper v. Srare, 85 A.3d 689, 693-94 (Del. 20l4).

prior acts of domestic violence. Moreover, given Sanchez’s prior statements
to the nurse and the police officer, as well as Thelemarque’s own taped
statement in which he admitted striking Sanchez at least once, we do not
find this case to be particularly close. Finally, the trial judge gave an
appropriate instruction to the jury to disregard the comment, which
presumptively cured any potential prejudice.°

(14) Thelemarque’s fifth argument is that the trial court and defense
counsel failed to protect his rights when it allowed Sanchez to be absent
during the admission of her out-of-court pretrial statements to the nurse and
the police officer. To the extent Thelemarque contends that the Superior
Court erred, we find no merit to this claim because the trial transcript
reflects that the judge intended to require Sanchez to remain in the
courtroom during the presentation of her prior out-of-court statements.
Defense counseI, however, requested the opportunity to discuss the matter
with Thelemarque and then reported to the trial judge that Sanchez did not
need to remain in the courtroom. Accordingly, we find Thelemarque waived

any claim of error by the Superior Court.? Moreover, to the extent

 

6 M¢Na:r v. srare, 990 A.zd 393, 403 (Dei. 2010).
7 F@s¢er v. Smze, 961 A.za 526, 530 (1)¢1. 2003).

Thelemarque claims that his lawyer erred, this Court will not review claims
of ineffective assistance of counsel for the first time on direct appeal.s

(15) Thelemarque next contends that the State presented false
testimony about Thelemarque stomping Sanchez in the stomach, even
though Sanchez denied that happened in her sworn trial testimony, and there
was no physical evidence of bruising to Sanchez’s abdomen and no harm
caused to the unbom baby. Essentially, Thelemarque argues that, because
the evidence about whether Thelemarque struck Sanchez in the stomach was
conflicting, the State’s evidence must have been false. The jury, however, is
the sole judge of the credibility of witnesses and is responsible for resolving
conflicts in the testimony.g In this case, the State’s argument to the jury that
Thelemarque had struck Sanchez in the abdomen was supported by
competent testimony and was entirely proper, even in the face of conflicting
evidence. Accordingly, we reject this claim on appeal.

(16) Thelemarque next argues that the Superior Court erred in
overruling defense counsel’s objection to the prosecutor’s use of an exhibit
during closing that highlighted certain quotes taken from Thelemarque’s

taped interview with the police officer. Thelemarque contends that the use

“ newland v. s¢a:e, 654 A.zd 321, 329 (1:>¢1. 1994).
9 Tyre v. s:a:e, 412 A.zd 326, 300 (Del. 1930).

10